                                                                                                                                      Case 2:21-cv-00845-TLN-JDP Document 5 Filed 05/13/21 Page 1 of 4


                                                                                                                                 1   TROUTMAN PEPPER HAMILTON
                                                                                                                                     SANDERS LLP
                                                                                                                                 2   Wynter L. Deagle, Bar No. 296501
                                                                                                                                     wynter.deagle@troutman.com
                                                                                                                                 3   11682 El Camino Real
                                                                                                                                     Suite 400
                                                                                                                                 4   San Diego, CA 92130-2092
                                                                                                                                     Telephone:   858.509.6000
                                                                                                                                 5   Facsimile:   858.509.6040

                                                                                                                                 6   Attorneys for Defendant
                                                                                                                                     CHICK-FIL-A, INC.
                                                                                                                                 7

                                                                                                                                 8                                UNITED STATES DISTRICT COURT
                                                                                                                                 9                               EASTERN DISTRICT OF CALIFORNIA
                                                                                                                                10
                                                                                                                                     RONALD ORTEGA, on behalf of                      Case No. 2:21-CV-00845-TLN-JDP
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11   himself and all others similarly
                                                                                                                                     situated,                                        JOINT MOTION RE: ASSIGNMENT OF
                                                                                                                                                                                      CASE AND WITHDRAWAL OF
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12
                                             11682 E L C A M I N O R E A L




                                                                                                                                                        Plaintiffs,                   REQUEST FOR SANCTIONS
                                                                             S U I T E 400




                                                                                                                                13
                                                                                                                                            v.                                        [Proposed Order filed concurrently
                                                                                                                                14                                                    herewith]
                                                                                                                                     CHICK-FIL-A, INC., and DOES 1 -
                                                                                                                                15   50, inclusive,

                                                                                                                                16                      Defendants.

                                                                                                                                17

                                                                                                                                18          Plaintiff RONALD ORTEGA, on behalf of himself and all others similarly situated and
                                                                                                                                19   Defendant CHICK-FIL-A, INC. (collectively, the “Parties”), by counsel, respectfully request that
                                                                                                                                20   the Court order this action assigned to Chief District Judge Kimberly Mueller and Magistrate Judge
                                                                                                                                21   Carolyn Delaney, the judges assigned to Case No. 2:21-cv-00839-KJM-CKD on May 10, 2021.
                                                                                                                                22          Chick-fil-A has no objection to the assignment of Judges Mueller and Delaney to this case.
                                                                                                                                23   Plaintiff Ortega hereby withdraws his request for sanctions made in his Notice of Related Case filed
                                                                                                                                24   on May 11, 2020 [ECF No. 4].
                                                                                                                                25

                                                                                                                                26

                                                                                                                                27

                                                                                                                                28
                                                                                                                                                                                           JOINT MOTION RE: ASSIGNMENT OF CASE AND
                                                                                                                                     115865066                                             WITHDRAWAL OF REQUEST FOR SANCTIONS
                                                                                                                                      Case 2:21-cv-00845-TLN-JDP Document 5 Filed 05/13/21 Page 2 of 4


                                                                                                                                 1   Respectfully submitted,

                                                                                                                                 2
                                                                                                                                     Dated:       May 13, 2021               TROUTMAN PEPPER HAMILTON
                                                                                                                                 3                                           SANDERS LLP

                                                                                                                                 4

                                                                                                                                 5                                           By:     /s/ Wynter L. Deagle
                                                                                                                                                                                   Wynter L. Deagle
                                                                                                                                 6                                                 Attorneys for Defendant Chick-Fil-A, Inc.

                                                                                                                                 7
                                                                                                                                     Dated:       May 13, 2021               KALIEL GOLD PLLC
                                                                                                                                 8

                                                                                                                                 9
                                                                                                                                                                             By:      /s/ Sophia Goren Gold
                                                                                                                                10                                                 Jeffrey D. Kaliel
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                                                                   Sophia Goren Gold
                                                                                                                                11                                                 Attorneys for Plaintiff and the Proposed
                                                                                                                                                                                   Class
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12
                                             11682 E L C A M I N O R E A L
                                                                             S U I T E 400




                                                                                                                                13

                                                                                                                                14

                                                                                                                                15

                                                                                                                                16

                                                                                                                                17

                                                                                                                                18

                                                                                                                                19

                                                                                                                                20

                                                                                                                                21

                                                                                                                                22

                                                                                                                                23

                                                                                                                                24

                                                                                                                                25

                                                                                                                                26

                                                                                                                                27

                                                                                                                                28
                                                                                                                                                                                   JOINT MOTION RE: ASSIGNMENT OF CASE AND
                                                                                                                                     115865066                         -2-         WITHDRAWAL OF REQUEST FOR SANCTIONS
                                                                                                                                      Case 2:21-cv-00845-TLN-JDP Document 5 Filed 05/13/21 Page 3 of 4


                                                                                                                                 1                                  SIGNATURE CERTIFICATION

                                                                                                                                 2           Pursuant to the Electronic Case Filing Administrative Policies and Procedures Manual, I

                                                                                                                                 3   hereby certify that the content of this document is acceptable to Sophia Goren Gold, counsel for

                                                                                                                                 4   Plaintiff Ronald Ortega, on behalf of himself and all others similarly situated, and that I have

                                                                                                                                 5   obtained Ms. Goren Gold’s authorization to affix her electronic signature to this document.

                                                                                                                                 6

                                                                                                                                 7   Dated: May 13, 2021                            TROUTMAN PEPPER HAMILTON
                                                                                                                                                                                    SANDERS LLP
                                                                                                                                 8

                                                                                                                                 9
                                                                                                                                                                                    By: /s/ Wynter L. Deagle
                                                                                                                                10                                                      Wynter L. Deagle
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12
                                             11682 E L C A M I N O R E A L
                                                                             S U I T E 400




                                                                                                                                13

                                                                                                                                14

                                                                                                                                15

                                                                                                                                16

                                                                                                                                17

                                                                                                                                18

                                                                                                                                19

                                                                                                                                20

                                                                                                                                21

                                                                                                                                22

                                                                                                                                23

                                                                                                                                24

                                                                                                                                25

                                                                                                                                26

                                                                                                                                27

                                                                                                                                28
                                                                                                                                                                                          JOINT MOTION RE: ASSIGNMENT OF CASE AND
                                                                                                                                     115832080v1                                 -3-      WITHDRAWAL OF REQUEST FOR SANCTIONS
                                                                                                                                      Case 2:21-cv-00845-TLN-JDP Document 5 Filed 05/13/21 Page 4 of 4


                                                                                                                                 1                                      CERTIFICATE OF SERVICE

                                                                                                                                 2           I hereby certify that on this 13th day of May, 2021, I electronically filed the foregoing document

                                                                                                                                 3   with the Clerk of the Court using the CM/ECF system and a copy has been served on all parties who are

                                                                                                                                 4   registered with the CM/ECF service.

                                                                                                                                 5
                                                                                                                                                                              TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                                 6

                                                                                                                                 7
                                                                                                                                                                              By: /s/ Wynter L Deagle
                                                                                                                                 8                                               Wynter L Deagle
                                                                                                                                 9                                                Attorneys for Defendant
                                                                                                                                                                                  CHICK-FIL-A, INC.
                                                                                                                                10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12
                                             11682 E L C A M I N O R E A L
                                                                             S U I T E 400




                                                                                                                                13

                                                                                                                                14

                                                                                                                                15

                                                                                                                                16

                                                                                                                                17

                                                                                                                                18

                                                                                                                                19

                                                                                                                                20

                                                                                                                                21

                                                                                                                                22

                                                                                                                                23

                                                                                                                                24

                                                                                                                                25

                                                                                                                                26

                                                                                                                                27

                                                                                                                                28
                                                                                                                                                                                               JOINT MOTION RE: ASSIGNMENT OF CASE AND
                                                                                                                                     115865066                                       -4-       WITHDRAWAL OF REQUEST FOR SANCTIONS
